Case 2:21-cv-03019-RGK-MAR Document 52 Filed 08/23/21 Page 1 of 12 Page ID #:599




    1 Benjamin N. Gluck - State Bar No. 203997
         bgluck@birdmarella.com
    2 Nicole R. Van Dyk - State Bar No. 261646
         nvandyk@birdmarella.com
    3 Naomi S. Solomon - State Bar No. 321357
         nsolomon@birdmarella.com
    4 BIRD,  MARELLA, BOXER, WOLPERT, NESSIM,
      DROOKS, LINCENBERG & RHOW, P.C.
    5 1875 Century Park East, 23rd Floor
      Los Angeles, California 90067-2561
    6 Telephone: (310) 201-2100
      Facsimile: (310) 201-2110
    7
      Attorneys for Plaintiff Charles Coe
    8
    9                              UNITED STATES DISTRICT COURT
   10               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   11
   12 CHARLES COE,                                  CASE NO. 2:21-cv-03019-RGK (MAR)
   13                     Plaintiff,                JOINT STATUS REPORT
   14               vs.
                                                    Assigned to Hon. R. Gary Klausner
   15 UNITED STATES OF AMERICA;
      TRACY L. WILKISON (OFFICIAL                   Complaint Filed: April 7, 2021
   16 CAPACITY), KRISTI KOONS
      JOHNSON (OFFICIAL CAPACITY),
   17
               Defendants.
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        3743322.5
                                          JOINT STATUS REPORT
Case 2:21-cv-03019-RGK-MAR Document 52 Filed 08/23/21 Page 2 of 12 Page ID #:600




    1                                                   I.
    2                                          INTRODUCTION
    3               On August 16, 2021, the Court ordered the parties to provide a joint status
    4 report regarding their positions on three issues:
    5               1. Whether the $914,700.00 is currently subject to a pending administrative
    6 forfeiture proceeding;
    7               2. Whether the $914,700.00 is currently subject to a pending civil forfeiture
    8 proceeding; and
    9               3. If the $914,700 is not currently subject to a civil forfeiture proceeding,
   10 when is the Government’s deadline to file a civil forfeiture proceeding as to the
   11 $914,700.00?
   12               The parties set out below their respective positions on these issues.
   13                                                   II.
   14                                     PLAINTIFF’S POSITION
   15 A.            Whether The $914,700.00 Is Currently Subject To A Pending
   16               Administrative Forfeiture Proceeding – No It Is Not
   17               1.    The Government never properly commenced administrative
   18                     forfeiture of Coe’s box
   19               To commence an administrative forfeiture proceeding, the government must
   20 send written notice to interested parties within sixty days of seizure. 18 U.S.C.
   21 § 983(a)(1)(A). The Government seized Mr. Coe’s property, including the
   22 $914,700.00 in currency, on March 22, 2021. On May 20, 2021, the Government
   23 issued a purported forfeiture notice to U.S. Private Vaults (“USPV”) for various
   24 assets seized from several hundred of the safe deposit boxes held at the USPV
   25 facility. That purported notice included the $914,700.00, identified as Asset ID No.
   26 21-FBI-003084, seized from Mr. Coe’s safe deposit box, Box No. 904. It used the
   27 same language that this Court found unconstitutional in Snitko v. United States,
   28 2:21-cv-4405-RGK-MAK.
        3743322.5
                                                        2
                                               JOINT STATUS REPORT
Case 2:21-cv-03019-RGK-MAR Document 52 Filed 08/23/21 Page 3 of 12 Page ID #:601




    1               Specifically, on June 22, 2021, this Court held in Snitko v. United States,
    2 2:21-cv-4405-RGK-MAK that the “anemic” language of the Government’s
    3 administrative forfeiture notices issued to the plaintiffs in that case failed to satisfy
    4 Due Process and the Court barred the Government from proceeding with an
    5 administrative forfeiture based on that notice language. Snitko, Dkt. 52, at 5. Mr.
    6 Coe notified the FBI and the Government on June 23 of his objection to any
    7 administrative forfeiture based on his similarly insufficient notice. The Government
    8 never corrected the unconstitutional notice this Court identified. Thus, similar to
    9 Snitko, there never was any valid administrative forfeiture proceeding against Mr.
   10 Coe’s $914,700.00. See generally Plaintiff’s Surreply, Dkt. 44, at 5-6.
   11               2.    The (defective) administrative forfeiture has long been terminated
   12                     by filed claims
   13               Even if there had been a valid administrative forfeiture proceeding against
   14 Mr. Coe’s property, USPV’s and Mr. Coe’s claims contesting forfeiture ended any
   15 such proceeding two months ago, which means that this Court currently has
   16 equitable jurisdiction over the property.
   17               On June 11, 2021, USPV filed a claim in its capacity as bailee for all property
   18 seized from its premises, contesting administrative forfeiture of all items listed on
   19 the Government’s May 20 Notice—including Mr. Coe’s 914,700.00, Asset Id No.
   20 21-FBI-003084. Dkt. 37-3. And on June 14, 2021, Mr. Coe submitted a
   21 (pseudonymous) claim contesting forfeiture of Asset ID No. 21-FBI-003084 and all
   22 other contents of Box No. 904. Dkt. 37-1 at 4. Mr. Coe sent the claim via FedEx,
   23 and it was delivered on June 16, 2021. The Government has accepted anonymous
   24 claims contesting forfeiture in this case.
   25               These claims terminated any administrative forfeiture proceedings as to Mr.
   26 Coe’s property, including his currency. See Dkt. 37 at 10-11. Mr. Coe thus has no
   27 adequate remedy at law for seeking the return of his property, which means this
   28 Court has jurisdiction to hear Mr. Coe’s motion. See id.; see also Linarez v. U.S.
        3743322.5
                                                        3
                                               JOINT STATUS REPORT
Case 2:21-cv-03019-RGK-MAR Document 52 Filed 08/23/21 Page 4 of 12 Page ID #:602




    1 Dep’t of Justice, 2 F.3d 208, 211 (7th Cir. 1993) (where forfeiture proceeding has
    2 been commenced, a “district court remains without jurisdiction over the forfeiture
    3 unless an interested party files a claim of interest.”) (emphasis added); Muhammed
    4 v. DEA, 92 F.3d 648, 652 (8th Cir. 1996) (administrative forfeiture may bar a Rule
    5 41(g) motion “unless the citizen complies with the [agency’s] administrative
    6 procedures to contest the forfeiture.”).
    7 B.            Whether The $914,700.00 Is Currently Subject To A Pending Civil
    8               Forfeiture Proceeding – No It Is Not
    9               As far as Plaintiff is aware, the Government has not filed a civil (judicial)
   10 forfeiture proceeding against Mr. Coe’s $914,700.00.
   11 C.            If The $914,700 Is Not Currently Subject To A Civil Forfeiture
   12               Proceeding, When Is The Government’s Deadline To File A Civil
   13               Forfeiture Proceeding As To The $914,700.00? – There Is No Deadline
   14               Because there was no constitutional initiation of an administrative forfeiture
   15 action, the § 983(a)(3)(A) deadline by which the Government must file a civil
   16 forfeiture proceeding never was triggered. When the Government seizes property
   17 and does not attempt an administrative forfeiture, there is no statutory deadline
   18 requiring the filing of a civil judicial forfeiture. However, had there been a valid
   19 administrative forfeiture proceeding in this case, then the deadline for the
   20 Government to file a civil forfeiture action or return Mr. Coe’s property would be
   21 September 9, 2021, i.e., 90 days after the filing of the first claim for Mr. Coe’s
   22 property as described above.
   23               In short, the Government is holding Mr. Coe’s $914,700.00, it never properly
   24 commenced an administrative forfeiture proceeding, and it has not filed a civil
   25 judicial forfeiture proceeding. This means that the Court can, and should, exercise
   26 jurisdiction in order to give Mr. Coe a forum in which to seek the return of his
   27 property.
   28
        3743322.5
                                                         4
                                               JOINT STATUS REPORT
Case 2:21-cv-03019-RGK-MAR Document 52 Filed 08/23/21 Page 5 of 12 Page ID #:603




    1                                                  III.
    2                                    DEFENDANTS’ POSITION
    3               Pursuant to the parties’ agreement, set forth below is the government’s
    4 response to plaintiff’s opening section of the joint status report (see page 2, line 13
    5 to page 4, line 27), and plaintiff is submitting a reply to the government’s response.
    6 Whether The $914,700.00 In Currency Is Subject To A Pending Administrative
    7 Forfeiture Proceeding
    8               The government refers to its briefing that the initiation of administrative
    9 forfeiture proceedings, standing alone, shows that an adequate remedy at law exists
   10 and equitable jurisdiction to hear a Rule 41(g) claim does not lie (docket no. 33 at
   11 8:24-9:10;10:15-11:22; docket no. 45 at 7:8-16) and a case (i.e., United States v. 2nd
   12 Amendment Guns, LLC, 917 F. Supp. 2d 1120 (D. Or. 2012) (docket no. 33 at 12:1-
   13 4; docket no. 38 at 5:1-17; and docket no. 45 at 7:8-16), which shows why equitable
   14 jurisdiction does not exist during the 90-day statutory period in 18 U.S.C.
   15 § 983(a)(3)(A) & (B), after a claim is filed that thereby precludes the seizing agency
   16 from taking any further action, for the government to decide whether to file a
   17 judicial forfeiture action against or else release the property. 1
   18
   19
   20               1
                Coe argues Linarez v. U.S. Dep’t of Justice, 2 F.3d 208 (7th Cir. 1993) and
   21   Muhammed v. DEA, 92 F.3d 648 (8th Cir. 1996) hold that equitable jurisdiction lies
   22   once a claim is filed, but those cases are irrelevant since they pre-date the Civil
        Asset Forfeiture Reform Act of 2000 (“CAFRA”)’s adoption, which applies to civil
   23   forfeiture cases filed on or after August 23, 2000 (United States v. $80,180.00 in
   24   U.S. Currency, 303 F.3d 1182 (9th Cir. 2002)). That is why the CAFRA is not
        discussed in Coe’s cases. CAFRA added 18 U.S.C. § 983(a)(3)(A) & (B) requiring
   25   the government to file a judicial civil forfeiture action within 90 days after a claim is
   26   filed. United States v. $229,850.00 in U.S. Currency, 50 F. Supp. 2d 1171, 1176 (D.
        Ariz. 2014) (“CAFRA imposed the 90-day deadline for the government to file a
   27   complaint set out in 18 U.S.C. § 983(a)(3)(A)”). Before the CAFRA, there was no
   28   statutory deadline, after property was seized, to file a judicial forfeiture action.

        3743322.5
                                                        5
                                               JOINT STATUS REPORT
Case 2:21-cv-03019-RGK-MAR Document 52 Filed 08/23/21 Page 6 of 12 Page ID #:604




    1               Coe cites the Court’s June 22, 2021 ruling in Snitko, arguing the ruling bars
    2 the government from concluding the administrative forfeiture based solely on the
    3 forfeiture notice when a claim contesting forfeiture is filed, and asserts he made
    4 arguments in a sur-reply regarding the ruling’s impact on these proceedings. The
    5 government has previously noted that the filing of a claim suspends the
    6 administrative forfeiture proceedings, precludes the seizing administrative agency
    7 from taking any further actions (including sending out more notices, which Coe
    8 would then argue were untimely) relative to those proceedings, and requires the
    9 government to either file a judicial forfeiture action within 90 days or else release
   10 the property. The government had no opportunity to respond to Coe’s sur-reply
   11 argument in the instant case, but has extensively briefed in Snitko and other cases
   12 that a seizing agency is not able to forfeit property in administrative forfeiture
   13 proceedings where, as here, a claim is submitted, thereby requiring the government
   14 to file a complaint that details the factual and legal basis for the forfeiture, in order
   15 to conclude a judicial forfeiture of the property. Snitko, Docket No. 55.
   16 Whether The $914,700.00 Is Currently Subject To A Pending Civil Forfeiture
   17 Proceeding
   18               The government has not filed a complaint against the $914,700, but intends to
   19 do so within CAFRA’s 90-day deadline in 18 U.S.C. § 983(a)(3)(A) & (B).
   20 If The $914,700.00 Is Not Currently Subject To A Civil Forfeiture Proceeding,
   21 When Is The Government’s Deadline To File A Civil Forfeiture Proceeding As
   22 To The $914,700.00?
   23               The government’s deadline to file a judicial civil forfeiture proceeding is
   24 Monday, September 13, 2021, and the government intends to file a complaint by
   25 that date. 90 days after Coe filed his claim June 14, 2021 (which Coe acknowledges
   26 the government accepted), is Sunday, September 12, making September 13 the
   27
   28
        3743322.5
                                                        6
                                               JOINT STATUS REPORT
Case 2:21-cv-03019-RGK-MAR Document 52 Filed 08/23/21 Page 7 of 12 Page ID #:605




    1 deadline. 2
    2               September 13, 2021 is the deadline for all the currency - - meaning all the
    3 “property” that is subject to Coe’s action - - the government seized from Coe’s box
    4 904. In his Complaint and consistently thereafter, Coe has stated that only
    5 “currency” was in his box. Docket No. 1 (complaint ¶ 9 [“[t]his action relates to the
    6 search and seizure of Plaintiff’s property – namely, currency – contained in safe
    7 deposit box no. 904 at U.S. Private Vaults”); docket no. 25-1 Coe’s motion to return
    8 at 5:3-6 [“[the following facts are not subject to dispute . . . Plaintiff leased Box No.
    9 904 at U.S. Private Vaults . . . The box contained cash only, with no papers or other
   10 material that would identify its owner”); docket no. 37-1, Coe oppo. to motion to
   11 dismiss at 4:18-20 (“Coe does not agree that his Box, No. 904, contained only the
   12 $914,700 listed on the Government’s forfeiture notice. In fact, he asserts that it
   13 contained more [currency]”) In his reply on the motion for return of property, Coe
   14 argued vaguely that the government commenced administrative forfeiture
   15 proceedings against “some” of Coe’s property (docket no. 46 at 2:7-8), presumably
   16 meaning currency, but Coe still has not specified what “more” currency he contends
   17 the government has (which it does not). Coe could be claiming that, a sum as
   18 insubstantial as one additional dollar, was in the box. Because Coe seeks only the
   19 “currency” in this lawsuit, and the government does not have any more currency
   20 than the $914,700, there is nothing to return to Coe via his Rule 41(g) claim.
   21               The government has consistently stated that only $914,700.00 in currency
   22
   23               2
               Coe argues that USPV filed a claim a few days earlier on June 11 (which
   24 would make the deadline September 9), but the government disagrees regarding the
   25 validity of USPV’s claim. Docket 41 at 5:20-6:5. Regardless, if the government
      does not file a complaint by September 9, Coe has a legal remedy by moving in the
   26 judicial forfeiture action to dismiss the Complaint as untimely under the 90 day rule.
   27
   28
        3743322.5
                                                       7
                                              JOINT STATUS REPORT
Case 2:21-cv-03019-RGK-MAR Document 52 Filed 08/23/21 Page 8 of 12 Page ID #:606




    1 was in box 904, and the administrative forfeiture proceedings were commenced May
    2 20 on those funds. Docket no. 33 at 2:13-18; 4:19-23; docket no. 33-5 at ¶ 2 and
    3 Ex. A; docket nos. 45 at 3:1-7 and 45-1 at 14:14-18. The government does not
    4 know what else (namely, more currency) Coe claims was within box 904 and seeks
    5 to have returned. 3 As to any additional funds, a Rule 41(g) claim is improper. Rule
    6 41(g) does not waive sovereign immunity to allow suits for monetary damages for
    7 property the government does not have, any claim for missing/lost/stolen property
    8 must be brought under the Federal Torts Claims Act (the “FTCA”), 28 U.S.C. §
    9 2671 et seq., for monetary damages and Coe’s complaint neither mentions nor
   10 pleads the elements necessary to state a FTCA claim. Docket 38 at 7:14-28.
   11         “It is axiomatic that the United States may not be sued without its consent and
   12 that the existence of consent is a prerequisite for jurisdiction.” Jachetta v. United
   13 States, 653 F.3d 898, 903 (9th Cir. 2011) (internal quotes and citation omitted).
   14 Thus, “[i]n an action against the United States, in addition to statutory authority
   15 granting subject matter jurisdiction, there must be a waiver of sovereign immunity.”
   16 Arford v. United States, 934 F.2d 229, 231 (9th Cir. 1991). That waiver “cannot be
   17 implied, but must be unequivocally expressed in statutory text.” Jachetta, 653 F.3d
   18 at 903 (internal quotes and citation omitted).
   19         The government cannot return property it does not possess and a plaintiff is
   20
              3
   21             On May 14, 2021, the Honorable Paul L. Abrams, U.S. Magistrate Judge,
        issued a search warrant for box 904, and both the affidavit in support thereof and the
   22   warrant were filed publicly. Case No. 2:21-MJ-02403. The search warrant
        commanded officers to search box 904 for evidence of drug trafficking and money
   23   laundering, including indicia of ownership or control of the box or its contents, and
        the box itself and packaging material within it so that they could be forensically
   24   tested in an effort to determine who had handled them. The only items recovered
        from box 904—in addition to the box itself—were the paper and plastic materials in
   25   which the $914,700 found in the box had been wrapped. These materials, some of
        which appear to have been written on, cannot be returned to Coe without destroying
   26   their evidentiary value in the criminal investigation that began with the search
        warrant. The government provided Coe with photographs of the currency and the
   27   paper and plastic materials, even though Coe seeks only the return of “currency” in
        this case. To the extent Coe seeks additional documents or information, Coe has an
   28   adequate legal remedy, as Coe can obtain it in the judicial forfeiture case that will be
        filed by September 13.
        3743322.5
                                                   8
                                         JOINT STATUS REPORT
Case 2:21-cv-03019-RGK-MAR Document 52 Filed 08/23/21 Page 9 of 12 Page ID #:607




    1 barred from seeking monetary damages under Rule 41(g). Ordonez v. United
    2 States, 680 F.3d 1135, 1137–40 (9th Cir. 2012) (“No matter how compelling the
    3 circumstances, because Rule 41(g) contains no express and unequivocal waiver of
    4 the government’s sovereign immunity, money damages are not a permitted form of
    5 relief”); United States v. Eames, 524 F. App'x 320 (9th Cir. 2013) (vacating district
    6 court’s award of money damages and remanding with instructions to dismiss Rule
    7 41(g) movant’s claim for compensation for lost coins); Bailey v. United States, 508
    8 F.3d 736, 740 (5th Cir. 2007) (if the government no longer possesses the seized
    9 cash, “[claimant’s] motion must be denied because the government cannot return
   10 property it does not possess, and the doctrine of sovereign immunity bars the award
   11 of monetary damages under Rule 41(g)”).
   12               While Rule 41(g) is a vehicle for seeking the return of property, it “does not
   13 waive the sovereign immunity of the United States with respect to actions for money
   14 damages relating to such property.” Adeleke v. United States, 355 F.3d 144, 151
   15 (2d Cir. 2004); Diaz v. United States, 517 F.3d 608, 613 (2d Cir. 2008) (in Rule
   16 41(g) cases, “[o]nce seized currency has been disbursed and is no longer available . .
   17 . a claim for its return is . . . no longer at hand: such claims are jurisdictionally
   18 barred by the principle of sovereign immunity”); Kahn v. United States, 2009 WL
   19 2900249 at *3 (S.D.N.Y. Sept. 8, 2009) (where, as here, “property is not available
   20 for return for whatever reason, the aggrieved party cannot obtain monetary damages
   21 against the United States”) (internal quotes and citation omitted). Further, to
   22 establish subject matter jurisdiction under the FTCA, a complaint must allege
   23 plaintiff exhausted his administrative remedies, by sending the missing property
   24 claim to an administrative agency and that the agency denied the claim, which is a
   25 jurisdictional prerequisite for filing suit under the FTCA for monetary damages;
   26 without that allegation, a complaint should be dismissed for lack of subject matter
   27 jurisdiction. 28 U.S.C. §§ 2672 and 2675(a); Blair v. IRS, 304 F.3d 861, 864-65 (9th
   28 Cir. 2002); Gillespie v. Civiletti, 629 F.2d 637, 640 (9th Cir. 1980).
        3743322.5
                                                        9
                                              JOINT STATUS REPORT
Case 2:21-cv-03019-RGK-MAR Document 52 Filed 08/23/21 Page 10 of 12 Page ID #:608




    1                                                 IV.
    2                 PLAINTIFF’S RESPONSE TO GOVERNMENT’S POSITION
    3               Plaintiff submits on the briefing on the Court’s first and second questions. As
    4 to the third question, Plaintiff further responds to the Government’s position:
    5 A.            The Deadline For Filing A Civil Forfeiture
    6               Plaintiff contends that because no valid administrative forfeiture was ever
    7 filed, the deadlines of 18 U.S.C. § 983 have never been triggered. But if they were
    8 triggered, the deadline for filing a civil judicial forfeiture would be September 9,
    9 2021, as Plaintiff stated, and not September 13, 2021, as the Government contends.
   10 USPV filed a claim on behalf of all box holders on June 11, 2021, which initiated
   11 the 90-day deadline even before Mr. Coe filed his claim on June 14, 2021.
   12               Second, the Government’s discussion of the FTCA and claims for damages is
   13 irrelevant and beyond the scope of the Court’s requested briefing. The Government
   14 appears to be seeking reconsideration of the Court’s August 16, 2021, Order that all
   15 “additional property” be returned in seven days. But tacking this on to the response
   16 to the Court’s request for a joint report on three specific unrelated questions is
   17 inappropriate and Plaintiff asks that the Court disregard it. 4 The Court’s August 16,
   18 2021, Order does not seek briefing on the return of “additional property” and that
   19 aspect of the August 16, 2021, Order remains in effect. On August 23, 2021, before
   20 the Government prepared its portion of this submission, counsel informed the
   21 Government that Mr. Coe had at least an additional $6,300 in Box 904 besides the
   22 $914,700.000 referred to in the Government’s defective administrative forfeiture
   23 proceeding.
   24
   25
   26   4
          To the extent the Court is inclined to reconsider this issue and desires further
   27 briefing, Plaintiff requests that the Court so order and give Plaintiff a chance to brief
   28 it properly.
        3743322.5
                                                       10
                                              JOINT STATUS REPORT
Case 2:21-cv-03019-RGK-MAR Document 52 Filed 08/23/21 Page 11 of 12 Page ID #:609




    1               Third, as to the Government’s assertion about a supposed unsealed search
    2 warrant for Box 904, supra n.3, Plaintiff points out: (1) it is troubling that the
    3 Government litigated the return of “all property” in Box 904 from May through
    4 August but neglected to tell the Court or counsel about this supposed warrant
    5 governing at least part of the property at issue; and (2) a check on PACER reveals
    6 that this supposed warrant for Box 904 is not unsealed as the Government
    7 contends. 5
    8 DATED: August 23, 2021                    Respectfully submitted,
    9
                                                Nicole R. Van Dyk
   10                                           Naomi S. Solomon
                                                Benjamin N. Gluck
   11
                                                Bird, Marella, Boxer, Wolpert, Nessim,
   12                                           Drooks, Lincenberg & Rhow, P.C.
   13
   14
                                                By:         /s/ Benjamin N. Gluck
   15
                                                                  Benjamin N. Gluck
   16                                                 Attorneys for Plaintiff Charles Coe
   17
   18
   19
   20
   21
   22   5
          Plaintiff’s counsel knew nothing of this supposed warrant until reading the
   23 Government’s portion of this brief the afternoon of this filing. On the date of this
      filing, Counsel searched PACER for the case number given by the Government but
   24
      PACER indicates that this case is sealed.
   25
   26
   27
   28 Plaintiff objects to the inadmissible factual assertions made by Government counsel.
        3743322.5
                                                      11
                                             JOINT STATUS REPORT
Case 2:21-cv-03019-RGK-MAR Document 52 Filed 08/23/21 Page 12 of 12 Page ID #:610




    1 DATED: August 23, 2021                Tracy L. Wilkison, Acting United States
                                            Attorney
    2
                                            Scott M. Garringer, Assistant United States
    3                                       Chief, Criminal Division
    4
    5
                                            By:         /s/ Andrew Brown
    6
                                                  Andrew Brown
    7                                             Victor A. Rodgers
    8                                             Maxwell Coll
                                                  Assistant United States Attorneys
    9
   10                                             Attorneys for Defendants
                                                  United States of America, et al.
   11
   12
   13 In compliance with Local Rule 5-4.3.4(a)(2)(i), I hereby attest that all other
   14 signatories listed, on whose behalf the filing is submitted, concur in the filing’s
   15 content and have authorized the filing.
   16 DATED: August 23, 2021
                                          By:           /s/ Benjamin N. Gluck
   17                                                         Benjamin N. Gluck
   18                                             Attorneys for Plaintiff Charles Coe

   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        3743322.5
                                                  12
                                         JOINT STATUS REPORT
